 

GLOBALOPTIONS GROUP, INC.

415 Madison Avenue 17th Floor

New York, NY 10017

 

March 26, 2012

 

Harvey W. Schiller, Chairman & CEO

GlobalOptions Group, Inc.

415 Madison Avenue

17th Floor

New York, NY 10017

 

Re:Your Employment Agreement dated January 29, 2004, Assignment dated June 2005,
amendment December 19, 2006 (the “December 19, 2006 Amendment”), the amendment
August 13, 2009, the amendment May 12, 2010, the amendment dated December 2010,
and the amendment dated December 14, 2011 (collectively the “Agreement”
capitalized terms used herein without definitions have the meanings specified in
the Agreement)

 

Dear Harvey:

 

This letter is to modify the Agreement, effective as of the date written above.
Accordingly, the following modification is made to the Agreement:

 

1.          The parties hereby acknowledge that the current term of your
employment was extended to July 31, 2012, and due to the continued requirements
of the Company for your time as Chairman and Chief Executive Officer, Section 1
of the Agreement, subject to earlier termination or amendments as contemplated
therein, shall be amended to replace the words “July 31, 2012” to “December 31,
2012.”

 

2.          For purposes clarity, the term of December 31, 2012 will not be
automatically extended for an additional one year period and the parties may
amend this Employment agreement prior to the end of the term as they shall
mutually agree in writing.

 

3.          Section 2(a) shall be amended effective March 1, 2012 by replacing
$150,000 Base Salary with $180,000 Base Salary. For the sake of clarity, given
the increased time that you will commit to the performance of your services, you
shall be eligible for all Company benefits in accordance with Section 5 of the
Agreement, including, without limitation, its health plans.

 

1

 

 

 

4.          Section 2(b) shall be amended and restated as follows:

 

“(b) In addition to the Base Salary and Benefits, as an inducement for the
Employee to remain in the employ of the Company, the Employee shall be eligible
for a one hundred twenty five thousand (125,000) stock options with a strike
price of $3.05 per share (such price being no less than the “fair market value”
for purposes of Section 409A of the Code (as defined below)), vesting six months
from the date hereof with a five year term. Provided however, if termination of
employment occurs without cause prior to the vesting period, all options shall
vest upon the termination date. The Company will permit cashless exercise of the
stock options for the Employee. If the Company enters into an acquisition or
merger with an operating company (a “Sale”) during the term or extension of this
Agreement, and upon the closing of such acquisition or merger (the “Closing
Date”), your employment and the term of this Agreement shall terminate on the
Closing Date, and the Employee shall receive a severance payment equal to twelve
(12) months Base Salary plus all Benefits under Section 5 and office space with
an administrative assistance (equivalent to $2,500 per month for an office and
administrative assistance), with all cash payments for said twelve-month period
to be paid in a lump sum within thirty (30) days of termination. Notwithstanding
anything contained in this Agreement, upon a termination of employment without
Cause or for Good Reason (which Good Reason shall not include the Change of
Control that may occur prior to March 31, 2012) or as a result of death or
Disability prior to the end of the term or any extension thereto, the Employee
shall receive the salary, Benefits and office space with an administrative
assistant through the end of the term. Notwithstanding the foregoing, in the
event that your employment is terminated without Cause or Good Reason and a Sale
is consummated within the later of six months of the date of termination or the
end of the term, the Employee shall be entitled to the enhanced severance as
described above.”

 

5.          For the sake of clarity, the obligations under Sections 14 and 15 of
the Agreement shall end on the last day of the term.

 

6.          Section 18 is amended and restated as follows:

 

“Professional Fees. The Company agrees to pay you in one lump sum personal
accounting and legal fees relating to, and upon the execution of, this letter
amendment up to a maximum of $5,000.00 on an after tax basis.”

 

7.          In the event that it is ultimately determined that the payment of
the amounts held in the rabbi trust or hereunder were made in violation of
Section 409A of the Code, the Company shall pay or fully indemnify the Employee
for all costs associated with such determination, including without limitation,
any additional tax, interest or legal fees.

 

8.          Except as hereby amended, the Agreement and all of its terms and
conditions shall remain in full force and effect and are hereby confirmed and
ratified. All references to the Agreement shall be deemed references to the
Agreement as amended and clarified hereby. This letter amendment shall be
governed and construed under the laws of the State of New York.

 

2

 

 

Please sign below to acknowledge your agreement to and acceptance of this
amendment to the Agreement.

 

  Sincerely,       /s/ John Oswald   John Oswald   Chairman – Compensation
Committee

 

Agreed to:       /s/ Harvey Schiller   Harvey Schiller       Date:   March 26,
2012  

 

3

 

